Gaynor, J.:
The calendar judge entertained and granted a motion of the -plaintiff to prefer this cause, and set it .down for "trial on a day certain. This was done because .of the .extreme age of the plaintiff, and the likelihood that he might not live until the cause should be reached in its regular order for trial. The appeal from the order of the calendar judge is based on an erroneous notion of the ■authority of trial judges. We do not in this judicial department interfere with trial judges in respect of their' calendar rules and practice. The section of the.Code relative to preferences must be availed of by a party wanting a preference as of right; but that is not this case.
The order should be affirmed.
Hirschberg, P. J., Hooker, Rich and Miller, JJ., concurred.
Order affirmed/ with ten dollars costs and disbursements.